436 U.S. 1301
98 S. Ct. 2863
56 L. Ed. 2d 754
Joan LITTLEv.William CIUROS, Jr., Commissioner of Correction  of the City of New York and Essie Murph,  Superintendent of New York City Correctional  Institution for WomenNo. A-1007
Supreme Court of the United States
June 7, 1978

Further application for stay of execution of judgment pending appeal.
djQ  Mr. Justice MARSHALL, Circuit Justice.


1
The application for a stay  n this case was denied by the Court on June 5, 1978.  436 U.S. 943, 98 S. Ct. 2842, 56 L. Ed. 2d 783.


2
This new application is based on the following allegation:


3
"Following this Court's denial on June 5, 1978, of


4
Petitioner's original application for the aforesaid stay,      counsel for Petitioner has been informed that the Office of      the Attorney General of the State of North Carolina has      stated publicly that it intends to prosecute petitioner for      the crime of escape upon her return to said jurisdiction."


5
In support of this new application it is stated:


6
"Under the principle of specialty, a demanding country      may not try an individual who has been extradicted [sic] for      any offense other than that for which extradition was      granted, unless the alleged offense was committed after      extradition.  United States v. Rauscher, 119 U.S. 407 [7 S. Ct. 234, 30 L. Ed. 425] (1886)."


7
It just so happens that United States v. Rauscher was controlled by a treaty between the United States and Great Britain.  Needless to say, there is no treaty involved here.


8
The application is, therefore, without legal support and is Denied.